DETAILED ACTION
Claims 1, 5-8, 10-17, 21, 23 and  25-29 are pending as amended on  12 October 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendment to independent claim 1 does not distinguish  from Davidson in view of Medvedev as evidenced by Rimassa. 
Applicant’s amendment to independent claim 13 overcomes the rejection of claims 13-17, 23, 25 and 26 over Davidson in view of Medvedev as evidenced by Rimassa.  The rejection has been withdrawn, however, a new ground of rejection has been formulated over Davidson in view of Medvedev as evidenced by Rimassa  in further view of US2012/0279711A1 (Collins).
Applicant’s arguments  in light of the amendment have been fully considered.
With respect to the rejection of claims 1, 5-8, 10-12, 21, and 27-29, applicant’s arguments are not persuasive.
  Applicant  maintains  that Davidson requires a mutual solvent to contact with the filtercake, asserting butyl glycol acetate is a mutual solvent.  The examiner disagrees.  First, as acknowledged by Applicant,  Davidson expressly discloses  that butyl glycol acetate is a mutual solvent precursor ([0019], [0038]  and [0040]), which is not equivalent to a mutual solvent. Indeed Davidson  shows comparison of a composition  containing  a mutual solvent (Table 1, top entry)  with a composition containing butyl glycol acetate (last entry).  Thus Davidson clearly indicates that butyl glycol acetate is not a mutual solvent. 
Secondly,  it is  noted that instant disclosure does not  clearly define a mutual solvent.  Davidson  teaches mutual solvent precursor can be defined as a coupling agent ([0017]), which is different from a mutual solvent.  Thus Davidson  meets limitation of essentially free of mutual solvents when contacting the filtercake.   
Further, butyl glycol acetate is an ester, which releases acetic acid  upon hydrolysis, which meets an ester-based breaker.  
Applicant’s other arguments are moot as they do not apply to the current rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 29 recites the limitation " the acid precursor " .  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claims 1, 5-8, 10-12, 21 and 27-29 stand  rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Medvedev as evidenced by Rimassa.
 Regarding claims 1, 5, 7 and 29, Davidson teaches a method comprises  contacting an oil-wet filter cake/oil-wet solid in a wellbore with a treatment fluid comprising an aqueous fluid and an acid precursor ([0010]-[0011]),   and degrading the filter cake by the acidic species released from the acid precursor through hydrolysis ([0033] and [0036]), wherein  the treatment fluid does not contain viscosifiers or mutual solvent ([0009] and Table 1). 
Davidson teaches that the acid generating component includes esters of organic acid such as formate esters  and lactate esters ([0022]), which meets the claimed acid precursor,  and the hydrolysis of the acid precursor  may be delayed by including a rate adjusting material including a pH raising material such as ethanolamine ([0028], [0029] and [0032]), which can slow down the generation of acidic species at the time of placement of the breaker fluid (e.g., pumping) ([0033]). 
Davidson does not expressly discloses triethanolamine as the pH raising agent. 
Medvedev teaches that triethanolamine can be used as a pH control agent for an acid-generating breaker to neutralize any acid generated during the injection ([0061]). 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the triethanolamine of Medvedev, thus the claimed KB value,  in the method and treatment fluid of Davidson. The rationale to do so would have been the motivation provided by the teachings of Medvedev that to do so would predictably provide pH sufficient to slow down the generation of acidic species during the injection of the  breaker fluid([0061]), which is desirable by Davidson ([0033]); and further  since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a pH raising material.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Further, Davidson exemplifies an  embodiment wherein the composition comprises a delayed formate acid breaker and butyl glycol acetate (Table 1), which does not comprise  a mutual solvent or a surfactant.
 Regarding claim 6, it is well known that  the major component of filtercake  comprises polymers and carbonate bridging agent  as evidenced by Rimassa ([0003] and [0009]).
Regarding claim 8 , Davidson teaches  the treatment fluid may comprise Na2CO3 ([0029]).
Regarding claim 10, Davison teaches the rate adjusting material is present in an amount of 0.1% or above  (claim 17), which  encompasses the claimed amount. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the pH raising rate adjusting material  at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Further, it is noted that a person of ordinary skill in the art would have been motivated to adjust the amount of triethanol amine   in order to obtain a workable product that can neutralize treatment fluid prior to injection.  
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 11  and 27-28, Davidson teaches that the aqueous fluid may comprise a brine  such as NaCl, NaBr brine  and the brine is  present in an  amount of from 40 to 90 wt.%([0027]),  which overlaps with the claimed amount. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the brine/aqueous fluid  at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
  Regarding claim 12, Davidson the acid precursor is present in an amount of 10-25 vol.% ([0025]), which meets the claimed amount. 
Regarding claim 21,  Davidson teaches that the filtercake  cleaning action may be delayed  for equal to or greater than about 24 hours ([0033]). 

Claims 13-17, 23 and 25-26  are  rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Medvedev as evidenced by Rimassa, and further in view of Collins. 
 Regarding claims 13-15 , Davidson teaches a method comprises  contacting an oil-wet filter cake/oil-wet solid in a wellbore with a treatment fluid comprising an aqueous fluid and an acid precursor ([0010]-[0011]),   and degrading the filter cake by the acidic species released from the acid precursor through hydrolysis ([0033] and [0036]), wherein  the treatment fluid does not contain viscosifiers or mutual solvent ([0009] and Table 1). 
Davidson teaches that the acid generating component includes esters of organic acid such as formate esters  and lactate esters ([0022]), which meets the claimed acid precursor,  and the hydrolysis of the acid precursor  may be delayed by including a rate adjusting material including a pH raising material such as ethanolamine ([0028], [0029] and [0032]), which can slow down the generation of acidic species at the time of placement of the breaker fluid (e.g., pumping) ([0033]). 
Davidson does not expressly discloses triethanolamine as the pH raising agent. 
Medvedev teaches that triethanolamine can be used as a pH control agent for an acid-generating breaker to neutralize any acid generated during the injection ([0061]). 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the triethanolamine of Medvedev, thus the claimed KB value,  in the method and treatment fluid of Davidson. The rationale to do so would have been the motivation provided by the teachings of Medvedev that to do so would predictably provide pH sufficient to slow down the generation of acidic species during the injection of the  breaker fluid([0061]), which is desirable by Davidson ([0033]); and further  since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a pH raising material.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Further, Davidson exemplifies an  embodiment wherein the composition comprises a delayed formate acid breaker and butyl glycol acetate (Table 1), which does not comprise  a mutual solvent or a surfactant.
Davidson further teaches that the treatment fluid is used for the removal  of the filtercake from the wellbore ([0016] and [0033]). 
Neither Davidson nor Medvedev teaches recover the breaker fluid by reducing a hydrostatic pressure of the wellbore. 
Collins  teaches that filtercake clean up fluid can be recovered by decreasing the hydrostatic pressure ([0037]). 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to apply the technique of Collins in the method of Davidson and  Medevedev since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results. In the instant case, a known technique to recover  filtercake clean up fluid from the wellbore. See MPEP 2143 (D).
Regarding claim 16, Davison teaches the rate adjusting material is present in an amount of 0.1% or above  (claim 17), which  encompasses the claimed amount. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the pH raising rate adjusting material  at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Further, it is noted that a person of ordinary skill in the art would have been motivated to adjust the amount of triethanol amine   in order to obtain a workable product that can neutralize treatment fluid prior to injection.  
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
  Regarding claim  17, Davidson the acid precursor is present in an amount of 10-25 vol.% ([0025]), which meets the claimed amount. 
Regarding claims 23 , Davidson teaches  the treatment fluid may comprise Na2CO3 ([0029]).
Regarding claim 25, Davidson teaches that the aqueous fluid may comprise a brine  such as NaCl, NaBr brine  and the brine is  present in an  amount of from 40 to 90 wt.%([0027]),  which overlaps with the claimed amount. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the brine/aqueous fluid  at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim  26, it is well known that  the major component of filtercake  comprises polymers and carbonate bridging agent  as evidenced by Rimassa ([0003] and [0009]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766